OPINION
GREEN, Commissioner.
This is an appeal from an order of the trial court revoking probation.
The record contains as part of the proceedings in the trial court the judgment placing appellant on probation, the motion for revocation, the order revoking the probation, and the sentence of the court. The record does not contain a statement of the evidence, and no statement of facts has been filed with the clerk of this court. The appellant was released from custody pending appeal on bail, and there is no indication of indigency contained in the record.
The sole ground of error and discussion thereon contained in appellant’s brief reads as follows:
“The decision of the Trial Court to grant the State’s Motion to Revoke Probation, WITHOUT A HEARING, was an abuse of the Trial Court’s discretion as there was no evidence to support revocation; the State failed to meet the burden of proof necessary to show a violation of the conditions of/or terms of the order of Probation.”
The order revoking probation recited that inter alia “the court having heard the evidence offered by both the State of Texas and the Defendant herein, and having considered the same, find: . . . ”
In the absence of a statement of facts, and in view of the statements in the court’s order that the court did hear and consider evidence, there is nothing in the record to substantiate appellant’s assertions that a hearing was not had.
The judgment is affirmed.
Opinion approved by the Court.